IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

MARCO DEJESUS,

              Petitioner,

v.                                                            Case No. 5D18-1113

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 1, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Marco Dejesus, Okeechobee, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 1, 2017

judgment and sentence rendered in Case No. 2016-CF-000537, in the Circuit Court in

and for Flagler County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, EVANDER and WALLIS, JJ., concur.